Exhibit 10.20
Execution Copy
SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Second Amendment to the Amended and Restated Employment Agreement
(this “Amendment”) is entered into effective as of January 1, 2009, by VCA
Antech, Inc., a Delaware corporation (the “Company”), and Tomas W. Fuller, an
individual (“Officer”).
RECITALS
     A. Officer is currently employed as Chief Financial Officer and Vice
President of the Company pursuant to an Amended and Restated Employment
Agreement between the Company and Officer dated as of November 27, 2001 and
amended as of March 9, 2004 (the “Employment Agreement”).
     B. The Company and Officer desire to amend the Employment Agreement to
conform the terms and conditions of Officer’s employment by the Company to
changes in the Internal Revenue Code of 1986, as amended, the Treasury
Regulations promulgated thereunder, and certain other applicable laws.
AGREEMENT
     In consideration of the foregoing recitals and the terms, covenants and
conditions contained herein, the Company and Officer agree as follows:
1. Section 8.1.2 of the Employment Agreement is amended by replacing clause
(y) of the final sentence thereof with the following:
“(y) the Company shall continue to provide medical benefits coverage for
Officer’s family pursuant to the Post-Retirement Medical Benefits Coverage
Agreement between the Company and Officer effective as of December 27, 2007 (the
“Medical Benefits Coverage Agreement”).”
2. Section 8.2.1 of the Employment Agreement is amended as follows:
     (a) By adding the phrase “, unless Officer resumes the performance of his
duties hereunder,” to the second sentence thereof immediately following the
phrase “following the date of such physician’s written opinion, then” as it
appears therein; and
     (b) By adding to the end thereof the following sentence:
“Notwithstanding the foregoing, Officer will retain the right, without
obligation, to resume the performance of his duties hereunder at any time before
such termination, in which case his employment hereunder will continue.”

 



--------------------------------------------------------------------------------



 



3. Section 8.2.2 of the Employment Agreement is amended by adding to the end
thereof the following proviso:
“, provided that the Automobile Cost under Section 4.4.2 will automatically
increase 5% per annum and medical benefits coverage shall continue pursuant to
the Medical Benefits Coverage Agreement”
4. Section 8.3.1 of the Employment Agreement is amended as follows:
     (a) By adding the term “of termination” to the first sentence thereof
immediately following the term “written notice” as it appears therein, and
deleting the phrase “upon the occurrence of any of the following events” as it
appears in the first sentence thereof and replacing it with the phrase “within
two years following the initial existence of one or more of the following
conditions without Officer’s consent”;
     (b) By deleting the phrase “following written notice delivered to the
Company and a reasonable cure period not to exceed 30 days” from the end of
subsection 8.3.1.1 and adding the term “or” after the semicolon in subsection
8.3.1.1;
     (c) By deleting subsection 8.3.1.2 in its entirety and replacing it with
the following:
“8.3.1.2 The relocation of the office where Officer is required to perform his
duties to the Company to a location outside of Los Angeles County, California;”
     (d) By deleting subsection 8.3.1.3 in its entirety; and
     (e) By adding to the end thereof the following proviso:
“Provided, however, that Officer must deliver written notice to the Company of
the existence of the condition within 90 days of the condition’s initial
existence, upon receipt of which notice the Company shall have at least 30 days
to remedy such condition, and if the Company does so remedy the condition then
Officer will not be entitled to terminate employment under this Section 8.3.”
5. Section 8.3.2 of the Employment Agreement is amended by adding the following
proviso to the end of clause (y) of the final sentence thereof:
“, provided that the Automobile Cost under Section 4.4.2 will automatically
increase 5% per annum and medical benefits coverage shall continue pursuant to
the Medical Benefits Coverage Agreement”.

2



--------------------------------------------------------------------------------



 



6. Section 8.5.2 of the Employment Agreement is amended by adding the following
proviso to the end of clause (y) of the final sentence thereof:
“, provided that the Automobile Cost under Section 4.4.2 will automatically
increase 5% per annum and medical benefits coverage shall continue pursuant to
the Medical Benefits Coverage Agreement”.
7. Section 9.2 of the Employment Agreement is amended by adding the following
proviso to the end thereof:
“, provided that the Automobile Cost under Section 4.4.2 will automatically
increase 5% per annum and medical benefits coverage shall continue pursuant to
the Medical Benefits Coverage Agreement”.
8. Section 9.4 of the Employment Agreement is amended by deleting the term
“remains employed by” as it appears in the second sentence thereof and replacing
it with the term “provides services to”.
9. Section 9.4 of the Employment Agreement is further amended by adding the
phrase “at his then current Base Salary” to the second sentence thereof
immediately following the term “shall be compensated” and deleting such phrase
as it appears at the end of that sentence.
10. A new Section 12.11 is added to the Employment Agreement to read as follows:
“12.11 Compliance with Internal Revenue Code Section 409A.
12.11.1 This Agreement will be administered and interpreted to maximize the
involuntary separation pay and short-term deferral exemptions from Section 409A
of the Code, and Officer is not permitted, directly or indirectly, to designate
the taxable year of any payment. Any right to a series of installment payments
under this Agreement will be treated as a right to a series of separate
payments. Any installment payment under this Agreement that is payable during
the short-term deferral period (as defined in Treas. Reg. § 1.409A-1(b)(4)) will
be treated as a short-term deferral and not aggregated with other awards, plans,
or payments. Any other payment that does not meet the short-term deferral
requirement will, to the maximum extent possible be deemed to satisfy the
exception from Internal Revenue Code section 409A and Treas. Reg. §
1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment. Designated payment dates provided for in this
Agreement are deemed to incorporate the grace periods provided by Treas. Reg. §
1.409A-3(d).
12.11.2 Notwithstanding anything in this Agreement to the contrary, if the Board
of Directors (or its delegate) determines in its discretion that any payment or
benefit due under this Agreement constitutes “nonqualified deferred
compensation” subject to Internal Revenue Code section 409A, and that as of the
date of Officer’s separation from service” (as defined in

3



--------------------------------------------------------------------------------



 



Treas. Reg. § 1.409A-1(h)) Officer is a “specified employee” (as defined in
Treas. Reg. § 1.409A-1(i)), then no such payment will be made or benefit
provided before the date that is six months after the date of separation from
service. Any payment or benefit that is delayed pursuant to the foregoing
sentence will be accumulated and paid or otherwise provided, without interest,
on the first business day of the seventh month following Officer’s separation
from service. For purposes of this Agreement, whether Officer is a “specified
employee” will be determined in accordance with the written procedures adopted
by the Board of Directors, which procedures are incorporated by reference
herein.”
11. Except as amended by this Amendment, the Employment Agreement shall continue
unmodified and in full force and effect.
12. This Amendment is effective as of the date hereof. This Amendment contains
the entire understanding of the parties to it relating to the subject matter
hereof and cannot be changed or terminated except in writing signed by both the
Company and Officer. This Amendment has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California without regard to the conflict of laws principles thereof. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. This Amendment and all obligations and benefits hereunder shall
bind and inure to the benefit of Officer, the Company and its respective
affiliates, and their respective successors and assigns. No amendment or waiver
of any term of this Amendment shall be effective unless made in writing.
     IN WITNESS WHEREOF, each of the parties has signed this Amendment on the
date opposite their signature below.

                 
 
          VCA ANTECH, INC.    
 
               
Date:
               
 
               
 
          By: Robert L. Antin    
 
          Its: Chief Executive Officer    
 
               
 
          OFFICER    
 
               
Date:
               
 
               
 
          Tomas W. Fuller    

4